                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  Bulmaro Huitran-Barron,
                                                  Case No. 4:16-cr-175-BLW
         Petitioner,
                                                  MEMORANDUM DECISION AND
         v.                                       ORDER

  United States of America,

         Respondent.




                                    INTRODUCTION

       Defendant Bulmaro Huitran-Barron moves the Court for an order directing the

United States to return seized property to him – specifically, two vehicles and $1,740

cash. See Dkt. 37. For the reasons explained below, the Court will deny the motion as to

the cash and will order the parties to submit additional briefing regarding the vehicles.

                                    BACKGROUND

       Huitran-Barron was arrested in June 2016. He was on his way to sell

methamphetamine to a person who turned out to be an undercover law enforcement

officer. After he was arrested, officers searched the vehicle Huitran-Barron was driving

and later obtained a warrant to search his residence. During the search of the residence,

officers seized drugs, drug paraphernalia, and $2,260 in cash. In his current motion,

Huitran-Barron alleges that “NOW as a consequence of this violations the U.S.

Government seized property that belonged to the defendant’s mother, . . . .” Motion, Dkt.


MEMORANDUM DECISION AND ORDER - 1
37, at 1. Specifically, defendant says the government seized two vehicles that belong to

his mother – a 2001 Nissan Frontier and a 1998 Ford Mustang. The United States,

however, says that “[t]he two cars were both seized by local law enforcement and were

not seized nor Indicted by the U.S. Government.” Response, Dkt. 41, at 1-2.

       Defendant later pleaded guilty to possession with intent to distribute a controlled

substance, and he agreed to “immediately forfeit to the government the property set out in

the forfeiture allegations of the indictment and all property or property interest that

constitute proceeds obtained or retained as a result of the offense, . . . .” Plea Agmt., Dkt.

19, at 2-3. The forfeiture allegations of the indictment did not specify any vehicles,

however, and there is no assertion that the vehicles were “property . . . that constitute

proceeds obtained or retained as a result of the offense.” Accordingly, Defendant says the

two vehicles should be returned to his mother. He also says $1,740 in cash should be

returned to him.

                                        ANALYSIS

       Huitran-Barron brings his motion under Federal Rule of Criminal Procedure 41(g),

which provides:

       A person aggrieved by an unlawful search and seizure of property or by the

       deprivation of property may move for the property's return. The motion

       must be filed in the district where the property is seized. The court must

       receive evidence on any factual issue necessary to decide the motion. If it

       grants the motion, the court must return the property to the movant, . . . .



MEMORANDUM DECISION AND ORDER - 2
Fed. R. Crim. P. 41(g).

       The burden of proof on a Rule 41(g) motion depends upon when it is filed. Where

the property in question is no longer needed for evidentiary purposes – because the trial is

complete, or the defendant has pleaded guilty, or the government has abandoned its

investigation – the defendant is presumed to have a right to the return of the property, and

the government has the burden of demonstrating that it has a legitimate reason to retain

the property. United States v. Gladding, 775 F.3d 1149 (9th Cir. 2014) (citing United

States v. Martinson, 809 F.2d 1364, 1369 (9th Cir. 1987)); see also United States v.

Kriesel, 720 F.3d 1137, 1144 (9th Cir. 2013). Because Huitran-Bulmaro filed his motion

after sentencing, the burden of proof is on the government.

       1. The $1740 Cash

       The first issue is the cash. Defendant does not adequately explain why the

government should return $1,740 in cash to him in the face of his agreement to forfeit

“cash proceeds of at least $8,062, . . . .” Plea Agmt., Dkt. 19, at 3. The motion will

therefore be denied to the extent defendant seeks the return of $1,740 cash.

       2. The Vehicles

       The more difficult question is the vehicles. As noted above, the United States did

not seize any vehicles. This Court cannot order the government to return property it does

not have, but this does not end the inquiry because the United States could have

constructive possession of the vehicles. Generally speaking, property seized and held by

state law enforcement officers is not in the constructive possession of the United States



MEMORANDUM DECISION AND ORDER - 3
for Rule 41(g) purposes unless it is being held for potential use as evidence in a federal

prosecution. See Clymore v. U.S., 164 F.3d 569, 571 (10th Cir. 1999); see also U.S. v.

Solis, 108 F.3d 722, 723 (7th Cir. 1997). Also, Rule 41(g) does confer jurisdiction on the

court to order the return of property seized and held by state law enforcement authorities,

if the state authorities were acting under direct federal authorization. See U.S. v.

Huffhines, 986 F.2d 306, 308-09 (9th Cir. 1993).

       Here, the United States plainly does not have actual possession of the vehicles,

and, as already noted, the Court cannot order the government to return property it does

not have. Marshall, 338 F.3d at 995. But the Court does not have enough information to

determine whether the government has constructive possession of the vehicles. That is,

the court cannot determine if there was direct federal authorization for the seizure or,

more generally, whether there was some form of agency relationship between federal and

state authorities in relationship to this seizure. See generally United States v. Marshall,

338 F.3d 990 (9th Cir. 1990) (concluding that the district court had not erred in finding

no relationship between federal and state authorities that would support constructive

possession). Given that the government has the burden of proof, the Court will refrain

from ruling on the motion at this point but will instead instruct the parties to submit

additional information regarding the seizure. See Fed. R. Crim. P. 41(g) (“The court

must receive evidence on any factual issue necessary to decide the motion.”).

Specifically, the Court needs to know: (1) if the state authorities were acting under direct

federal authorization in seizing the vehicles; (2) if the vehicles are being held for



MEMORANDUM DECISION AND ORDER - 4
evidentiary purposes in any federal prosecution. Otherwise, the parties may also address

if Huitran-Barron has an adequate remedy in the Idaho courts to seek return of these

vehicles.

                                         ORDER

       IT IS ORDERED that:

       (1) Defendant’s motion seeking return of property (Dkt. 37) is DENIED to the

            extent defendant seeks the return of $1,740 cash. Otherwise, the Court will

            REFRAIN FROM RULING on the motion until the parties have submitted

            supplemental briefing.

       (2) The parties shall submit supplemental briefing, as instructed above, within 30

            days of this Order.

                                                 DATED: October 30, 2018


                                                 _________________________
                                                 B. Lynn Winmill
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
